Reasons for Allowance

Claims 1-18 have been allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests all particulars of the limitations as recited in the claims.
The closest prior art Katz (US 2014/0295956 A1) disclose a system with a data base used for processing transaction information including user device identifiers as well as the comparison of identifiers in order to validate a user device. However, Katz does not specifically disclose the use of a distributed ledger as a database, or the use of a network of databases in the form of a distributed ledger, in order to communication smart contracts of rules for validation for identifiers. Katz further does not specifically disclose the indication of identifiers changing over time and the updating of identifiers on a distributed ledger shared by various devices. The claimed limitations were not found in a reasonable amount of references and even if found would not have been an obvious conclusion derived form a combination of said references as seen by one of ordinary skill in the art at the time of applicant’s invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/             Primary Examiner, Art Unit 3685                                                                                                                                                                                           03/09/2021